DETAILED ACTION

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 1, 3-5 and 7-12.
In response to the non-final office action, dated 01/11/2022, further in view of applicant's amendments filed on 04/08/2022, the application has been carefully reviewed and respectfully considered.
According to applicant's remarks based on currently amended subject matter, as discussed in page 8-12, the amendment to overcome the office action incorporate claim  has been found persuasive,  and the rejection  to clams has been withdrawn. 
However, upon further review and search, claims 1, 3-5 and 7-12 are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1 and 8.
Specifically, referring to main claim 1, none of the references searched and of the record alone or in combination suggests or teach the amended claimed limitations as discussed in pages 8-12 of applicant’s response filed on 04/08/2022.
Further, referring to main claims 1 and 8 although claims are of different in scope, the amended independent claims 8 recites features similar to those discussed above in connection with claim 1. Therefore, independent claims are also allowable over the cited reference for at least for the same reasons discussed above with respect to claim 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677